                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                SOUTHERN DMSION
                                  No. 7:07-CR-128-D


UNITED STATES OF AMERICA                      )
                                              )
                                              )
                   v.                         )               ORDER
                                              )
SAMUEL COFIELD,                               )
                                              )
                          Defendant.          )


       On July 1, 2020, Samuel Cofield ("Cofield" or "defendant'') moved for compassionate

release under the First Step Act ("First Step Act''), Pub. L. No. 115-391, § 603(b), 132 Stat. 5194,

5238--41 (2018) (codified as amended at 18 U.S.C. § 3582) and filed a memorandum and records

in support [D.E. 160, 162, 162-1, 162-2]. On September 30, 2020, the United States responded in

opposition [D.E. 165]. As explained below, the court denies Cofield's motion.

                                                  I.

       On March 25, 2008, pursuant to a written plea agreement, Cofield pleaded guilty to

conspiracy to possess with intent to distribute and distribute five kilograms or more of cocaine. See

[D.E. 36, 37]. On August 12, 2008, the court held a sentencing hearing and adopted the facts set

forth in the Presentence Investigation Report ("PSR"). See [D.E. 70, 92]; Fed. R Crim. P.

32(i)(3)(A}-(B). The court calculated Cofield's total offense level to be 34, his criminal history

category to be VI, and his advisory guideline range to be 262 to 327 months' imprisonment. See

[D.E. 70]; [D.E. 92] 5. After granting the government's motion for downward departure and

thoroughly considering all relevant factors under 18 U.S.C. § 3553(a), the court sentenced Cofield

to 216 months' imprisonment. See [D.E. 70] 2; [D.E. 92] 12-15. That same day, Cofield appealed



           Case 7:07-cr-00128-D Document 169 Filed 01/15/21 Page 1 of 7
[D.E. 71]. On July 1, 2010, the Fourth Circuit affirmed Cofield's conviction and sentence. See

United States v. Cofield, 385 F. App'x 355, 356-57 (4th Cir. 2010) (percuriam.) (w.!published) [D.E.

109]; [D.E. 110].

       On December 21, 2018, the First Step Act went into effect. See First Step Act, 132 Stat. at

5249. Before the First Step Act, only the Director of the Bureau of Prisons ("BOP") could file a

motion for compassionate release. Under the First Step Act, a sentencing court may modify a

sentence of imprisonment either upon a motion of the Director of the BOP "or upon motion of the

defendant after the defendant has fully exhausted all administrative rights to appeal a failure of the

[BOP] to bring a motion on the defendant's behalf or the lapse of 30 days from the receipt of such

a request by the warden ofthe defendant's facility, whichever is earlier." 18 U.S.C. § 3582(c)(1 )(A).

       After a defendant meets the exhaustion requirement, a defendant must (1) demonstrate

"extraordinary and compelling reasons" for a sentence reduction, or (2) be at least 70 years old, have

served at least 30 years in prison, and have the Director of the BOP determine that the defendant is

not a danger to the safety of another person or the community. Id. In deciding to reduce a sentence

undersection3582(c)(l)(A), acourtmustconsultthe sentencing factors in 18 U.S.C. § 3553(a) and

must ensure that a sentence reduction is "consistent with applicable policy statements" ofthe United

States Sentencing Commission (the "Commission"). Id.

       The Commission policy statements include U.S.S.G. § lBl.13. Section lBl.13 essentially

parrots section 3582(c)(l){A)'s requirements and adds that the defendant not be "a danger to the

safety of any other person or to the community." U.S.S.G. § lBl.13(2). Section 1Bl.13's

application notes provide examples ofextraordinary and compelling reasons, including: {A) serious

medical conditions ofthe defendant, (B) advanced age ofthe defendant when coupled with a serious

deterioration in physical and mental health due to aging and having served at least 10 years or 75%

                                                  2

           Case 7:07-cr-00128-D Document 169 Filed 01/15/21 Page 2 of 7
of his or her imprisonment term (whichever is less), (C) family circumstances, or (D) another

extraordinary and compelling reason. See U.S.S.G. § lBl.13 cmt. n.1. 1 Application note 2 states


       1
           Application note 1 to U.S.S.G. § lBl.13 states in full:

       1.      Extraordinary and Compelling Reasons.-Provided the defendant meets the
               requirements of subdivision (2), extraordinary and compelling reasons exist
               under any of the circumstances set forth below:

               (A) Medical Condition of the Defendant.-

                       (i) The defendant is suffering from a terminal illness (i.e., a serious and
                           advanced illness with an end oflife trajectory). A specific prognosis
                           of life expectancy (i.e., a probability of death within a specific time
                           period) is not required. Examples include metastatic solid-tumor
                           cancer, amyotrophic lateral sclerosis (ALS}, end-stage organ
                           disease, and advanced dementia.

                       (ii) The defendant is-

                             (1) suffering from a serious physical or medical condition,

                             (II) suffering from a serious functional or cognitive impairment,
                                  or

                             (III) experiencing deteriorating physical or mental health because
                                   of the. aging process,


                             that substantially diminishes the ability of the defendant to
                             provide self-care within the environment of a correctional facility
                             and from which he or she is not expected to recover.

                 (B) Age of the Defendant-The defendant (i) is at least 65 years old; (ii)
                      is experiencing a serious deterioration in physical or mental health
                      because ofthe aging process; and (iii) has served at least 10 years or 75
                      percent of his or her term of imprisonment, whichever is less.

                 (C) Family Circumstances.-

                      (i) The death or incapacitation ofthe caregiver ofthe defendant's minor
                          child or minor children.


                                                    3

             Case 7:07-cr-00128-D Document 169 Filed 01/15/21 Page 3 of 7
 that "an extraordinary and compelling reason need not have been unforeseen at the time of

 sentencingtowarrantareductionintheterm.ofimprisonment." U.S.S.G. § lBl.13 cmt. n.2. Thus,

 the fact "that an extraordinary and compelling reason reasonably could have been known or

 anticipated by the sentencing court does not preclude consideration for areduction under this policy

 statement." Id. Application note 3 states, "[p]ursuant to 28 U.S.C. § 994(t), rehabilitation of the

 defendant is not, by itself, an extraordinary and compelling reason for purposes of this policy

 statement." U.S.S.G. § lBl.13 cmt. n.3.

        The Commission has lacked a quorum since Congress enacted the First Step Act and has not

 updated U.S.S.G. § lBl.13 to account for the First Step Act. Accordingly, section lBl.13 does not

provide a policy where an inmate files a motion for a sentence reduction under 18 U.S.C. §

 3582(c)(l)(A).     See,   ~   United States v. McCoy, 981 F.3d 271, 280-84 (4th Cir. 2020).

Nevertheless, section lB 1.13 provides informative policy when assessing an inmate's motion, but

a court independently determines whether "extraordinmy and compelling reasons" warrant a sentence

reduction under 18 U.S.C. § 3582(c)(l)(A)(i). See id at283-84. In doing so, the court consults not

only U.S.S.G. § lBl.13, but also the text of 18 U.S.C. § 3582(c)(l)(A) and the section 3SS3(a)

factors. See,~ id. at 280-84; United States v. Jones, 980 F.3d 1098, 1101--03 (6th Cir. 2020);

United States v. Gunn, 980 F .3d 1178, 1180-81 (7th Cir. 2020); United States v. Ryffm, 978 F .3d


                      (ii) The incapacitation of the defendant's spouse or registered partner
                           when the defendant would be the only available caregiver for the
                           spouse or registered partner.

                  (D) Other Reasons.-A.s determined by the Director of the Bureau of
                      Prisons, there exists in the defendant's case an extraordinary and
                      compelling reason other than, or in combination with, the reasons
                      described in subdivisions (A) through (C).

U.S.S.G. § lBl.13 cmt. n.1.

                                                  4

            Case 7:07-cr-00128-D Document 169 Filed 01/15/21 Page 4 of 7
1000, 1007--08 (6th Cir. 2020); United States v. Brooker, 976 F.3d 228, 237-38 (2d Cir. 2020);

United States v. Clark, No. 1:09cr336-1, 2020 WL 1874140, at *2 (M.D.N.C. Apr. 15, 2020)

(unpublished).

        As for Cofield's request for compassionate relief, the court assumes without deciding that

Cofield exhausted his adrninimrative remedies under section 3582. See [D.E. 162] 3. Specifically,

Cofield alleges that on July 23, 2020, the Warden received Cofield' s compassionate release request,

which the Warden denied on August 7, 2020. See id. at 2-3; [D.E. 162-4]. Moreover, the

government has not invoked section 3582's exhaustion requirement. See United States v. Alam, 960

F.3d 831, 833-34 (6th Cir. 2020). 2 Accordingly, the court addresses Cofield's claim on the merits.

        Cofield seeks compassionate release pursuant to section 3582(c)(l)(A). In support of his

request, Cofield cites the COVID-19 pandemic and his health conditions, including hypertension,

hyperlipidemia, atrial fibrillation, cardiac arrhythmia, pre-diabetes, and a history oftesticular cancer.

See [D.E. 160]; [D.E. 162] 5; [D.E. 162-1]; cf. PSR ,r 32 (noting history of testicular cancer).

Cofield also cites his rehabilitation efforts and the length of his original sentence. See [D.E. 162]

6; [D.E. 162-2].

       As for the medical condition ofthe defendant policy statement, the policy statement requires

that the defendant is "suffering from a serious physical or medical condition ... from which he or

she is not expected to recover." U.S.S.G. § lBl.13 cmt. n.l(A)(ii). Cofield has not demonstrated

that he is not going to recover from his health conditions or that his conditions cannot be treated

while Cofield serves his sentence. Accordingly, reducing Cofield' s sentence is not consistent with


        2
          The Fourth Circuit has not addressed whether section 3582's exhaustion requirement is a
jurisdictional or claims-processing requirement. The court assumes without deciding that the
requirement is a claims-processing rule, and that the government must ''properly invoke" the rule
for this court to enforce it. See Alam, 960 F.3d at 833-34.

                                                   5

            Case 7:07-cr-00128-D Document 169 Filed 01/15/21 Page 5 of 7
application note l(A). See 18 U.S.C. § 3582(c)(l)(A).

       As for the "other reasons" policy statement, the court assumes without deciding that the

COVID-19 pandemic and Cofield's medical conditions are extraordinary and compelling reasons

under section 3582(c)(l)(A). Cf. United States v. Raia, 954 F.3d 594,597 (3d Cir. 2020) ("[T]he

mere existence of COVID-19 in society and the possibility that it may spread to a particular prison

alone cannot independently justify compassionate release, especially considering BOP's statutory

role, and its extensive and professional efforts to curtail the virus's spread."). Even so, the section

3553(a) factors counsel against reducing Cofield's sentence. See United States v. Chambliss, 948

F.3d 691, 693-94 (5th Cir. 2020); Clark, 2020 WL 1874140, at *3-8.

       Cofield is 47 years old and engaged in very serious criminal behavior from 2006 to 2007.

See PSR ff 5-8. Cofield trafficked 24.89 kilograms of cocaine from Texas to North Carolina and

recruited a driver to help transport narcotics. See id. Cofield is a career offender who has been a

cocaine dealer for most of his adult life. See id. at ff 11-13, 15, 19, 20; [D.E. 92] 14. Moreover,

Cofield is a recidivist whose criminal history includes possession with intent to seWdeliver cocaine

(four counts), sale of cocaine (five counts), possession of a schedule II controlled substance with the

intent to sell (two counts), possession of a schedule II controlled substance, attempted obstruction

ofjustice, and maintaining a dwelling for cocaine. See PSR ff 10-20. Furthermore, Cofield has an

extensive history of probation revocations and violations. See id.

       The court also has considered Cofield' s rehabilitation efforts, potential exposure to COVID-

19, medical conditions, and lack of a release plan. Cf. Pe,m,er v. United States, 562 U.S. 476,

480-81 (2011). Having considered the entire record, the steps that the BOP has taken to address

COVID-19 and treat Cofield, the section 3553(a) factors, Cofield's arguments, the government's

persuasive response, and the need to punish Cofield for his criminal behavior, to incapacitate

                                                  6

           Case 7:07-cr-00128-D Document 169 Filed 01/15/21 Page 6 of 7
Cofield, to promote respect for the law, to deter others, and to protect society, the court declines to

grant Cofield's motion for compassionate release. See, e.g., Chavez-Meza v. United States, 138 S.

Ct. 19S9, 1966--68 (2018); Ruffin 978 F.3d at 1008--09; Chambliss, 948 F.3d at 693-94; United

Statesv.Hill,No.4:13-CR-28-BR,2020WL20SS1S,at*2(E.D.N.C.Jan.13,2020)(unpublished).

       As for Cofield's request for home confinement, Cofield apparently seeks relief under the

CARES Act. The CARES Act does not provide this court with the authority to grant home

confinement. See United States v. Brummett, No. 20-S626, 2020 WL 5S2S871, at *2 (6th Cir. Aug.

19, 2020) (unpublished) ("[T]he authority to grant home confinement remains solely with the

Attorney General and the BOP."); United States v. McCoy, No. 3:19-CR-3S-KDB-DCK, 2020 WL

S53S020, at *1 (W.D.N.C. Sept. 1S, 2020) (unpublished); United States v. Gray, No.

4:12-CR-S4-FL-l, 2020 WL 1943476, at *3 (E.D.N.C. Apr. 22, 2020) (unpublished). As such, the

court dismisses Cofield' s request for home confinement.

                                                  II.

       In sum, the court DENIES defendant's motion for compassionate release [D.E. 160] and

DISMISSES his request for home confinement.

       SO ORDERED. This ..L[ day of January 2021.




                                                            J~C.DEVERID
                                                            United States District Judge




                                                  7

           Case 7:07-cr-00128-D Document 169 Filed 01/15/21 Page 7 of 7
